Citation Nr: 1101298	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an September 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which in pertinent part, denied service 
connection for hepatitis B and C. 

In December 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge on the issues of 
entitlement to service connection for hepatitis B and C, 
entitlement to service connection for hearing loss in the left 
ear, and entitlement to service connection for tendonitis.  A 
copy of the transcript of that hearing is of record.

In January 2007 and May 2009, the Board remanded the issue of 
entitlement to service connection for hepatitis B and C to the RO 
via the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent evidence of record reflects that hepatitis C is the 
result of the Veteran's misconduct, in-service and post-service 
intravenous drug use and/or intranasal cocaine use, and not the 
result of any event, injury, or disease incurred in service.  
Hepatitis B was not present in service, and there is no competent 
evidence relating it to service.




CONCLUSION OF LAW

Hepatitis B and C were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection for hepatitis 
B and C claim in March 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in March 
2004, February 2007 and June 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in May 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. An 
additional notice as to this matter was provided in February 
2007. 

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records, service personnel records, post-service VA treatment, 
and Social Security Administration disability records pertaining 
to his claimed hepatitis B and C have been obtained and 
associated with his claims file.  He has also been provided with 
VA medical examinations in August 2004 and November 2008 to 
assess the current nature and etiology of his claimed hepatitis B 
and C.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In general, for service connection to be granted for hepatitis C, 
the evidence must show that a veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the veteran's hepatitis C.

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body 
piercing; (f) intravenous drug use (with the use of shared 
instruments); (g) high-risk sexual activity; (h) intranasal 
cocaine use (also with the use of shared instruments); (i) 
accidental exposure to blood products as a healthcare worker, 
combat medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct percutaneous 
exposure to blood, such as by acupuncture with non-sterile 
needles, or the sharing of toothbrushes or shaving razors.  See 
VBA Training Letter 211A (01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of hepatitis 
C infections can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  It also noted that transmission of hepatitis 
C virus with air gun injections was "biologically plausible", 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was "essential" that the report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and a 
rationale as to why the examiner believes the air gun was the 
source of the hepatitis C.

A jet injection is defined as an injection of a drug in solution 
through the intact skin by an extremely fine jet of the solution 
under high pressure.  See Dorland's Illustrated Medical 
Dictionary 668 (26th ed. 1981).

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his abuse of 
alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and 
infrequent use of drugs by itself will not be considered willful 
misconduct; however, the progressive and frequent use of drugs to 
the point of addiction will be considered willful misconduct.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  See 
38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with respect 
to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as 
amended by section 8052 of OBRA, and as implemented by 38 C.F.R. 
§ 3.1(m), precluded service connection of a disability resulting 
from alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service.  See VAOPGCPREC 2-98.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Factual Background

The Veteran contends that he currently suffers from hepatitis B 
and C as a result of his active military service, including an 
in-service surgery and drug addiction.  Considering the claim in 
light of the above-noted legal authority, the Board finds that 
the weight of the evidence is against the claim.

The Veteran's February 1974 entrance examination is silent for 
any liver disability.  In a March 1975 health record, the Veteran 
presented with symptoms of stomach cramps and anorexia over a 
week.  He stated he was generally tired, and had much interaction 
(cigarettes, clothing, etc.) with an individual recently 
diagnosed as having hepatitis.  Service treatment records dated 
in April 1975 revealed a diagnosis of hepatitis A.  He denied 
drug use.  He was placed on light duty for 30 days.

In May 1975, the Veteran was referred to alcohol and drug abuse 
control program.  In the program intake record, the Veteran 
admitted to pre-service and in-service use of alcohol, heroin, 
methadone, amphetamines, hallucinogens, hashish, marijuana, and 
mandrax.  He admitted intravenous use of heroin several times a 
month.  

In July 1975, the Veteran underwent a right inguinal hernia 
repair.  The operative report did not indicate the need for a 
blood transfusion. 

In the Veteran's separation examination dated in January 1976, 
the physician noted no serious illnesses, essentially negative 
review of systems, and no change in health since entering the 
service.  

A June 1991 private treatment record indicated a past medical 
history of hepatitis. 

In a March 2004 VA progress note, the Veteran reported risk 
factors including blood/blood products prior to 1992, illicit 
injected drug use, and intranasal cocaine use.  

A March 2004 VA progress note, indicate positive results for 
hepatitis B Ab and hepatitis C. 

During an August 2004 VA examination, the Veteran stated he used 
intravenous drugs in the service including heroin, crystal 
methamphetamines, and cocaine and shared needles.  He indicated 
that he was told he had hepatitis, but did not know what kind it 
was because at that time hepatitis C was not recognized.  He 
reported he was a heavy drinker and he had a severe bout of 
hepatitis in 1989 after a drinking binge in which he became 
jaundiced.  He stated he was diagnosed with hepatitis in 1975 and 
he has had no treatments or any current symptoms.  Upon review of 
the March 2004 blood test, the diagnoses were hepatitis B and 
hepatitis C.  The examiner opined that it at least as likely as 
not that he contracted his hepatitis C and hepatitis B infections 
due to intravenous drug use and sharing needles while in the 
service.  

In his September 2005 statement, the Veteran reported he was 
diagnosed with hepatitis C in service, and he first started using 
intravenous drugs in the service due to stress of being a combat 
engineer.  He indicated he was self medicating his depression.  
He also asserted he witnessed and aided another serviceman who 
got run over by a bulldozer.  He reported getting a tattoo in 
1995 and piercings after his tattoo. 

During his December 2005 hearing the Veteran testified he never 
shared needles. 

In an October 2006 VA addendum, the physician noted that 
hepatitis C confirmation was positive, and he has a history of 
intravenous drug use in the 1970s and 1980s.  His LFTs were 
normal, and he was also hepatitis B Ab positive.  It was noted 
that in March 2004, hepatitis C qualitative was negative on 
confirmation, and in 1975, he was hospitalized for hepatitis 
unknown type. 

In an August 2007 VA progress note, the examiner noted that the 
Veteran was positive for hepatitis C.  He has a history of 
intravenous drug use in the 1970s and 1980s.  His LFTs were 
normal.  In March 2004, hepatitis C was <3000, and upon repeat 
showed <25.  He was hepatitis Ab positive in the past, with 
likely cleared infection. 

During a November 2008 VA examination, the examiner reviewed the 
claims file.  The examiner indicated that while in service in 
1975, the Veteran had a clinical diagnosis of hepatitis.  There 
was no supporting lab testing, but presentation with viral 
syndrome, dark urine, and jaundice was consistent with acute 
hepatitis A.  It was noted he recovered with no residual 
symptoms.  The Veteran had a hernia repair in 1975, but operative 
notes indicate no significant bleeding and there is no mention of 
a transfusion.  The Veteran admitted a period of intravenous drug 
abuse following service.  The Veteran claimed that his hepatitis 
diagnosed in 1975 either was or later became hepatitis C.  The 
examiner noted risk factors including intravenous drug use, and 
reported no risk factors for blood exposure or intranasal cocaine 
use.  

The examiner opined that hepatitis C is less likely than not 
caused by or a result of hepatitis in service.  He reported it 
was highly unlikely that his diagnosed hepatitis in service was 
hepatitis C, as the majority of persons developing hepatitis C 
are initially asymptomatic.  A smaller number may have non-
specific viral symptoms, but presentation with acute jaundice and 
dark urine would be extraordinarily unlikely.  The symptoms were 
entirely consistent with hepatitis A.  The examiner further 
stated that hepatitis A could not have "converted" to hepatitis 
C as they are two different diseases caused by two different 
viruses.  The examiner opined that the likely cause of his 
hepatitis C is intravenous drug abuse, as it is the Veteran's 
only known risk factor and it is one of the most common causes of 
the disease.  

Received in September 2009 were Social Security Administration 
records indicating that the Veteran was determined to be disabled 
effective in January 2002, dues to disorders of the muscle, 
fascia and ligaments.

Analysis

The Board has considered the Veteran's contentions, but finds 
that service connection for hepatitis C must be denied.

First, the Board finds that the May 1975 Alcohol and Drug Program 
report is competent evidence of willful misconduct (drug abuse) 
because it detailed that the Veteran was an intravenous heroin 
user.  The language of the report suggests something more than an 
isolated use of drugs, as the Veteran stated he used multiple 
times a month.  Second, the Board finds that the August 2004 and 
November 2008 VA medical opinions attributing the Veteran's 
hepatitis C exposure to intravenous drug use during military 
service are persuasive because they are consistent with competent 
medical evidence of record and supported by an articulated 
medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302-04 (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that contributes 
to the probative value to a medical opinion).

In connection with the claim, the Board also has considered the 
assertions the Veteran has advanced on appeal in multiple written 
statements and during his December 2005 hearing.  However, the 
Veteran cannot establish a service connection claim on the basis 
of his assertions, alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that his current hepatitis C 
diagnosis is associated with military service, this claim turns 
on a medical matter--the relationship between current disability 
and service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  In this case, a medical 
professional has clearly stated that the description in the 
service treatment records indicates that the Veteran had 
hepatitis A in service, and that hepatitis A and hepatitis C 
derive from different viruses.  As a layperson lacking the 
appropriate medical training or expertise, the Veteran simply is 
not competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions in this 
regard simply do not constitute persuasive evidence in support of 
the claim for service connection.

The Board recognizes that the Veteran was diagnosed with 
hepatitis A in service; however, there is no indication now or at 
any point during the claims process, of a current diagnosis of 
hepatitis A.  Further, there have also been no findings of blood 
exposure or blood transfusions in service as claimed by the 
Veteran.  Because intravenous drug abuse is the only confirmed 
hepatitis C risk factor identified by the Veteran or by medical 
evidence prior to infection, the law requires that his claim be 
denied because his exposure to hepatitis C was due to his own 
willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301(d).

For the foregoing reasons, the claim for service connection for 
hepatitis B and C must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability of 
the benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hepatitis B and C is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


